        Case 1:20-cv-03547-KPF Document 10 Filed 05/08/20 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ALISON C. ABULAFIA; PETER W. BEADLE;
JESS LAYMON; MARIA D. KAUFER; and
RICK ECHEVARRIA,

                             Plaintiffs,               20 Civ. 3547 (KPF)

                      -v.-                                  ORDER

STEVEN RICHMAN, et al.,

                             Defendants.

KATHERINE POLK FAILLA, District Judge:

      For the reasons set forth in the oral opinion delivered by the Court this

afternoon, Plaintiffs’ application for a temporary restraining order is DENIED.

Defendants’ obligation to answer or otherwise respond to the Complaint is

STAYED pending further order of the Court.

      SO ORDERED.

Dated: May 8, 2020
       New York, New York

                                              KATHERINE POLK FAILLA
                                             United States District Judge
